Citation Nr: 1045659	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  07-27 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a spine disability. 

2.  Entitlement to service connection for a hip disability, to 
include as secondary to a spine disability. 

3.  Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1945 to December 1945.

This matter comes before the Board of Veterans' Appeals (Board) 
from a September 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, 
that denied entitlement to service connection for PTSD and for a 
back injury.  This matter also arises from a May 2006 rating 
decision that denied entitlement to service connection for a hip 
condition.

The Board remanded this case in January 2010.  As there has not 
been substantial compliance with the remand directives, the 
appeal must be remanded again.  See Stegall v. West, 11 Vet. App. 
268 (1998).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Regarding the Veteran's claims of a spine disability and a hip 
disability, to include as secondary to a spine disability, the 
Board previously noted that the Veteran was competent to report 
that she suffered an injury to her back and hip from a kick and 
fall incurred in service while working at the Hammond General 
Hospital.  Post-service treatment records demonstrate her 
complaints of pain in her lower back and hips, as well as a 
compression fracture of the thoracic spine at T11 and 
degenerative changes in the lower thoracic spine, status post 
left hip fracture in April 1991, and osteoarthritis affecting her 
hips.  

Given the Veteran's current diagnoses, as well as her complaints 
of pain and report of symptomatology since the claimed in-service 
incident, the Board remanded the case for medical opinions and 
examination.  

The Veteran was afforded a VA examination in June 2010 for the 
joints and spine; however, that examination is inadequate because 
the examiner failed to consider the Veteran's credible report of 
her in-service injury to her back and hip.  In providing the 
opinion, the examiner commented that there are no service 
treatment records regarding the back or hips and appeared to base 
the negative opinion on that fact.  As the examiner failed to 
consider the competent lay evidence of in-service injury, another 
examination is required.  Barr v. Nicholson, 21 Vet. App. 303 
(2007).

Pursuant to the prior remand, the RO attempted to clarify which 
hip the Veteran was referring to in her claim.  The Veteran did 
not respond to a March 2010 letter.  As the case is being 
remanded again for examinations, the Board requests that the RO 
contact the Veteran again and request clarification regarding the 
hip claim.  

When the Board last reviewed the Veteran's appeal regarding her 
claim for service connection for an acquired psychiatric 
disorder, to include PTSD, it noted that an October 2004 VA 
examination was inadequate because it did not consider the 
complete record; specifically, the Veteran's PTSD questionnaire.    

The Veteran has described that at Hammond General Hospital in 
Modesto, California, she worked on two wards, psychiatric and 
trauma, where she saw awful things that had happened to soldiers, 
such as missing limbs, paraplegics, and also saw Veterans getting 
psychiatric shock treatments for combat fatigue and shell shock.  
She reported that they were so ill and terrified to get 
treatment; one was so upset that after coming out of shock 
treatment, from a gurney he kicked the Veteran and she went 
flying "head over heels" down the hallway.  There were also 
female nurses coming through the hospital who had been prisoners 
of war of the Japanese and had been hit, raped, had bamboo in 
fingernails, broken bones, etc.  She was the same age as them and 
it greatly affected her.  The Veteran indicated that she has 
experienced episodes of depression and anxiety for years.


In a second PTSD questionnaire submitted in February 2006, the 
Veteran reiterated her stressors and further reported witnessing 
horrific things, including a German prisoner of war dying while 
she held him and a named soldier with a bullet wound injury to 
his head.  In a statement accompanying the form, the Veteran 
reported having symptoms of anger, difficulty trusting people, 
depression, isolation, low tolerance to stress, problems with 
authority, difficulty sleeping, multiple divorces, 
gastrointestinal conditions, hypertension and heart problems.  In 
her substantive appeal, the Veteran stated that her spirits were 
down in service.  

The Board found that the Veteran's claimed stressor events due to 
her job in the military hospital were established but the 
sufficiency of the stressor(s) is a medical determination.  Cohen 
v. Brown, 10 Vet. App. 128 (1997).  The case was remanded for an 
examination and opinion.  

In a June 2010 addendum to the June 2010 VA joints and spine 
examination, a VA psychologist noted that she reviewed the 
Veteran's claims file, indicating, "additional information does 
not show a significant mental condition other than age-related 
cognitive changes that do not markely impair residual 
functioning."  The psychologist indicated that prior stated 
diagnoses and GAF are confirmed.  

The Veteran has provided competent evidence of stressful 
incidents in service and psychiatric symptomatology since 
service.  Contrary to the Board's remand instructions, no 
examination was conducted.  Thus, another remand is required.  
Stegall, 11 Vet. App. at 268.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Contact the Veteran and request a 
clarification as to which hip she is seeking 
service connection or if the claim is for a 
bilateral hip disability.


2.  After completion of the foregoing, 
schedule the Veteran for a VA orthopedic 
examination to determine the nature, extent 
and etiology of any spine and hip 
disabilities found to be present.  The 
claims folder should be made available 
to and reviewed by the examiner.  All 
necessary tests should be conducted.  The 
examiner is requested to review all pertinent 
records associated with the claims file, 
particularly post-service treatment records, 
as well as the June 2010 VA examination.

Based on the examination and review of the 
record, the examiner should answer the 
following questions:

(a)  Is it at least as likely as not that 
any currently demonstrated spine condition 
was incurred in service or is the result of 
active service or any incident therein?

(b)  Is it at least as likely as not that 
any currently demonstrated hip condition was 
incurred in service or is the result of 
active service or any incident therein?  If 
the answer to (b) is no,  

(c)  Is it at least as likely as not that 
any currently diagnosed hip disability is 
proximately due to or the result of a spine 
disability?  If the answer is no,

(d) Is it at least as likely as not that any 
currently diagnosed hip disability was 
aggravated by a spine disability.  If 
aggravation is present, to the extent 
possible, the examiner is requested to provide 
an opinion as to the approximate baseline 
level of severity of the hip disability before 
the onset of aggravation.

The examiner is informed that "aggravation" 
is defined for legal purposes as a chronic 
worsening of the underlying condition versus 
a temporary flare-up of symptoms, beyond its 
natural progression.  

All opinions expressed by the examiner should 
be accompanied by a complete rationale.

3.  Schedule the Veteran for a VA psychiatric 
examination to determine the nature, extent 
and etiology of any psychiatric disability 
found to be present.  The claims folder 
should be made available to and reviewed by 
the examiner.  All necessary tests should be 
conducted.

Prior to the examination, the AMC/RO 
must specifically note for the examiner 
the Veteran's claimed stressor events 
that occurred on her job at the Hammond 
General Hospital in service.  If a 
diagnosis of PTSD is made, the examiner 
should specify (1) whether each alleged 
stressor established by the record was 
sufficient to produce PTSD; (2) whether the 
remaining diagnostic criteria to support the 
diagnosis of PTSD have been satisfied; and 
(3) whether there is a link between the 
current symptomatology and one or more of the 
in-service stressors found to be established 
by the record and found to be sufficient to 
produce PTSD by the examiner.

If the examination results in psychiatric 
diagnosis other than PTSD, the examiner 
should offer an opinion as to the etiology of 
each non-PTSD psychiatric disorder, to 
include whether it is at least as likely as 
not (a 50 percent or greater probability) 
that such disorder is related to active 
service.



All opinions expressed by the examiner should 
be accompanied by a complete rationale.

4.  Upon completion of the requested 
development, readjudicate the appeal with 
application of all appropriate laws and 
regulations including any additional 
information obtained as a result of this 
remand.  In doing so, in light of Clemons, 
the AMC/RO must specifically consider whether 
service connection is warranted for any 
currently diagnosed psychiatric disability, 
to include PTSD.  Readjudication of the issue 
of entitlement to service connection for a 
hip disability on appeal should include 
consideration of the prior and amended 
versions of 38 C.F.R. § 3.310.  If the 
decision with respect to the claim remains 
adverse to the Veteran, she and her 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time within 
which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



